EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
	Claims 1-22 are allowed. The following is an Examiner’s statement of reasons for allowance:
	Regarding independent claims 1, 10, 20-22, Wehner (US 3,389,928, see Fig. 4) discloses a ball socket assembly comprising nearly all of the limitations of the claimed invention, as set forth in the final rejection dated October 21, 2021, including a housing (20), a bearing surface (48), a ball stud (23), and a cover plate assembly having an outer (40) piece and an inner piece (100). 
However, Wehner fails to disclose wherein the outer piece is plastically deformed into an interference fit with the inner piece, nor do they fairly show or suggest a modification to have said claimed features. There is no teaching, suggestion, or motivation absent Applicant’s own disclosure to modify Wehner to have the above claimed features. As such, modifying Wehner to have the outer piece be plastically deformed into an interference fit with the inner piece would not be obvious to one of ordinary skill in the art. 
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statements of Reasons for Allowance”.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN J BAYNES whose telephone number is (571)270-1852. The examiner can normally be reached M-F 8:30AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571-270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/K.J.B./Examiner, Art Unit 3678                                                                                                                                                                                                        
/Josh Skroupa/Primary Examiner, Art Unit 3678